Title: To Benjamin Franklin from [William Parsons], 15 January 1753
From: Parsons, William
To: Franklin, Benjamin


Dear Sir
[January 15, 1753]
When I left Philadelphia and every Friend and Acquaintance that was dear to me it was with a View and, as I then thought, with a study [sic] Resolution to lead a quiet and private Life without even so much as thinking of publick Affairs, other than paying Taxes and Fines if any should be imposed upon me for not appearing if at any Time I should be called upon to appear abroad. How far I have kept to that Resolution you are not a Stranger. However be that as it will I can assure you my dear old Friend that since my venturing abroad again into the World Things have a very different Appearance to what they used to have. When I consider my old Acquaintance and indeed when I reflect upon the Conduct of the People of Philadelphia in general I am ready to cry out That there is no Virtue, Truth or Sincerity without the Liberties of Philadelphia. Not that I forget there are some even there that have too little of all three. Whether it be that People are realy worse who live far back in the Country or that they want Knowledge or that it is only the want of being carefully looked after I must not take upon me to determine. But this I can truly say that I never saw or heard of so much Schemeing low Contrivance and Insincerity in all the Time I lived in Philadelphia as I have seen in the little Time since I left it. These Considerations have prevailed upon me to write to you, not by way of Direction or Petition but as one Friend writes to another tho’ I must confess that if you were not a Member of the Honourable House I should hardly have troubled you now about the Situation of any of the publick Affairs of this County. Some of which are the Occasion of uneasiness to some of the Inhabitants. And amongst other Things the great Power of the Sherif which with us is at present something extraordinary. As he is not only Sherif: but Treasurer of the County and Clerk to the Commissioners and Assessors. His Father is president of our Court, his Wife’s Father and several of his very intimate Friends make up almost our whole Bench of Justices. And some of these with a Jury of his own summoning are the Persons who are to adjust and allow all his Accounts with the publick. By this I would not be understood to cast any Reflection upon any of the Justices for whom in general I have a very great Esteem but human Nature is Frail and the Power of Friendship and paternal Affection are very prevailing. The Power of Sherif is almost exorbitant as he is the sole judge of Elections and himself a Candidate. And has it wholly in his own power to summons who he pleases for Jurymen. And our Sherif besides all this acts publickly as a Justice of the Peace for this County by virtue of a Commission of the Peace granted before his Sheriffalty and how far that is agreable to Law others may determine it. People with us think it shews a strong desire after Dominion. If I remember right I have heard you mention another (and I think a much better) way of summoning Juries that attend at the Courts at Westminster. And what if the same Method were to be practised here? Truly it could not be worse but very probably would be much better in many Cases than the Method now in use. As I imagine your Head and Mind will be filled with other publick Business by this Time I will take up no more of your Time than to desire you will give my hearty Service to all Friends of which you are to take a great Share to your self From Dear Sir Your Affectionate humble Servant.
 Endorsed: Janry. 15th. 1753. Letter to Mr. Franklin
